Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “each magnet slot being adjacent in the radial direction to a field slot on an inner circumferential side and on an outer circumferential side of the magnet slot…wherein each of the permanent magnets is arranged in a corresponding magnet slot such that… a non-pole face directly faces, in the radial direction, to a field winding on an outer circumferential side and/or on an inner circumferential side of the magnet slots” is vague and indefinite.  The first phrase recites a “field slot” on both sides of the magnet slot. This could be read as inclusive of a field winding on both sides of the magnet slot, since a “field slot” presumably holds field windings.  But, the “and/or” language in the latter phrase reads on field windings on one or the other side of the magnet slot.   Also, “the rotor” (line 12) lacks antecedent basis.  
In claim 4, recitation “…the field windings arranged on an outer circumferential side of the permanent 25magnets…” lacks antecedent basis since claim 1 recites “…a field winding on an outer circumferential side and/or on an inner circumferential side of the magnet slots.” 
and/or on an inner circumferential side of the magnet slots.” 
In claim 6, recitation “…the field windings arranged on the inner circumferential side of the permanent 25magnets…” lacks antecedent basis since claim 1 recites “…a field winding on an outer circumferential side and/or on an inner circumferential side of the magnet slots.” 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 7 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Wang et al. (CN 101510701), cited in the 15 July 2020 IDS.
Regarding claim 1, Wang teaches a rotary electric machine, comprising: 
field (excitation) windings (not numbered) supplied with DC power (i.e., excitation windings fed with forward or reverse DC current; English machine translation p.5 Fig.1);  
armature windings A1-A4/B1-B4/C1-C4 supplied with AC power (Fig.1);  
a stator core 2 formed into a ring-like shape (i.e., plural U-shaped blocks) including field slots (for field/excitation coils, not numbered) and armature slots (for armature windings), the field slots housing the field (excitation) windings (not numbered), the armature slots (not numbered) housing the armature windings A1-A4/B1-B4/C1-C4, the field slots and the armature slots being formed in a circumferential direction of the stator core (see annotated Fig.1); 
permanent magnets 1 housed in magnet slots (not numbered, part of field slots holding magnets) formed in the field slots, each magnet slot being adjacent in the radial direction to a 
a rotor core 3 opposite to the stator core, with a predetermined air gap (not numbered) being interposed between the rotor [core] 3 and stator 2 (Figs.3&6), wherein 
each of the permanent magnets 1 is arranged in a corresponding magnet slot (not numbered) such that each magnetic pole face of one of the permanent magnets faces, in a circumferential direction, to a magnetic pole face of an adjacent one of the permanent magnets and a non-pole face directly faces, in the radial direction, to a field winding on an outer circumferential side and/or on an inner circumferential side of the magnet slots (i.e., each magnet 1 wound with an excitation coil; English machine translation p.3; Fig.1), and
coil ends (not numbered) of the armature windings A1-A4/B1-B4/C1-C4 straddle predetermined ones of the field slots and pass over an axial end face of the permanent magnets 1 in the predetermined field slots (i.e., armature windings surround magnet, Fig.1). 

    PNG
    media_image1.png
    634
    625
    media_image1.png
    Greyscale


Regarding claim 7, a non-pole face of the permanent magnets 1 facing the field winding is parallel to a direction in which the coil end of the armature windings A1-A4/B1-B4/C1-C4 passes over the axial end face of the permanent magnets 1 (Fig.1). 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cai et al. (US 6,894,417).   
Wang’s armature windings are not made of “segment coils”.  
But, Cai teaches hairpin windings for electrical machines comprising “segment coils” of U-shaped end turn 32 and two legs 34 (c.5:9-15; c.7:24-27; Figs.7a-7c).  The use of such segment coils allow the winding sets to be easily connected, such as through the use of an automatic hairpin winding connection machine (c.5:28-30).
Thus, it would have been obvious before the effective filing date to configure Wang’s armature windings as “segment coils” since Cai teaches they would have allowed the winding sets to be easily connected, such as through the use of an automatic hairpin winding connection machine.
 

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the machine of claim 1 including, inter alia, “the stator core [21] has an edge portion [212b] closer to an outer circumferential side of the stator than the armature slots [213b], a coil end [23e] of the field windings [23o] arranged on an outer circumferential side of the permanent magnets [22] passes over the axial end face of the edge portion, and a radial width [W3] of the edge portion is larger than a radial width [W4] of the field windings arranged on the outer circumferential side of the permanent magnets [22]” (claim 4); or
 “ stator core [21] includ[ing] teeth [211], between the field slots [213a] and the armature slots [213b], around which at least one of the field windings [23] and armature windings [24] are wound, the teeth [211] facing to [sic] the armature slots [213b] are provided with flanges [211e] protruding into the armature slots [213b], and 20the coil end [23e] of the field windings [23i] arranged on the inner circumferential side of the permanent magnets [22] passes over the axial end face of the flange [211e]” (claim 5), or 
“the coil end [23e] of the field windings [23i] arranged on the inner circumferential side of the permanent 25magnets [22] passes over at least one of the air gap [G] and the axial end face of the rotor core [11]” (claim 6).   See, e.g., Figs.1-3 of the application.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new ground of rejection.  As noted, Wang teaches the feature that each of the permanent 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832